                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

JANA BRUNE                                                               PLAINTIFF

v.                                                CAUSE NO. 1:18CV298-LG-RHW

TAKEDA PHARMACEUTICALS U.S.A.,
INC. and JOHN & JANE DOES 1-5                                         DEFENDANTS

                    ORDER DENYING MOTION TO REMAND

      BEFORE THE COURT is the [8] Motion to Remand filed by Plaintiff Jane

Brune. Defendant Takeda Pharmaceuticals U.S.A., Inc. (“Takeda”) filed a Response

in Opposition, Brune filed a Rebuttal, and Takeda filed a Sur-Reply with leave of

court. Plaintiff’s Motion argues that Takeda’s removal of this case was improper

because a default judgment against Takeda had already been entered in the Circuit

Court of Harrison County, Mississippi, thus Takeda effectively asks this Court to

review the state court judgment in direct contravention of the Rooker-Feldman

doctrine. Alternatively Plaintiff contends that Takeda waived its right to removal

by seeking adjudication of the case merits by filing a motion to set aside the default

judgment. Takeda responds that Fifth Circuit precedent permits removal and the

Rooker-Feldman doctrine is inapplicable because no final state court judgment has

been entered. In addition, Takeda maintains that it did not waive its right to

removal because its motion to set aside the default judgment did not seek

adjudication on the merits. Having considered the submissions of the parties, the

record, and relevant law, the Court concludes that Plaintiff’s Motion to Remand

should be denied.
                                     I. BACKGROUND

      Plaintiff filed this lawsuit in state court on January 12, 2017. After allegedly

completing service of process on March 14, 2017, Plaintiff sought and was granted a

Clerk’s entry of default when Takeda apparently failed to respond to the complaint.

Plaintiff thereafter moved for a default judgment. The state court conducted a

hearing on the motion for default judgment on August 17, 2018. Plaintiff was

granted a judgment by default in the amount of $2,394,490.00 on August 21, 2018.

On September 5, 2018, Takeda filed a motion to set aside the default judgment in

state court. Takeda then removed the case to federal district court on September

12, 2018, before the state court ruled on the motion to set aside the default

judgment. Removal jurisdiction is based upon the diversity of the parties.

      Takeda alleges in its Notice of Removal that it was never properly served in

the state court and first received notice of the plaintiff’s lawsuit when the state

court mailed a copy of the default judgment to Takeda. The plaintiff’s Motion to

Remand, filed October 3, 2018, does not challenge this assertion or the related

timeliness of removal. Rather, the Motion contends (1) that removal is improper

after the state court has entered a default judgment and (2) that Takeda waived its

right to remove the case once it filed the motion to set aside the default judgment in

state court.

                                      II. DISCUSSION

      “Any civil action brought in a state court of which the district courts have

original jurisdiction may be removed to the proper district court.” Gebbia v. Wal-



                                         –2–
Mart Stores, Inc., 233 F.3d 880, 882 (5th Cir. 2000) (citing 28 U.S.C. § 1441(a)).

District courts have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interests and costs,

and is between citizens of different states. 28 U.S.C. § 1332(a)(1). Brune is a

citizen of Mississippi, and Takeda is a corporate citizen of Delaware – its state of

incorporation – and Illinois – its principal place of business. Brune’s complaint

demands $1.9 million in compensatory damages.

      Notwithstanding the uncontested existence of diversity jurisdiction, the

plaintiff argues that removal of this case runs afoul of the Rooker-Feldman doctrine,

under which “lower federal courts are precluded from exercising appellate

jurisdiction over final state-court judgments.” Lance v. Dennis, 546 U.S. 459, 463

(2006). This doctrine, however, “is confined to cases of the kind from which the

doctrine acquired its name: cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). “Under the Rooker-Feldman line of cases, federal statute defines ‘final state

court judgments’ as those ‘rendered by the highest court of a state in which a

decision could be had.’” In re Meyerland Co., 960 F.2d 512, 516 (5th Cir. 1992)

(quoting 28 U.S.C. § 1257(a)). Therefore, “removal is simply not possible after a

final judgment and the time for direct appellate review has run,” Oviedo v.

Hallbauer, 655 F.3d 419, 424 (5th Cir. 2011).



                                         –3–
      However, in this case, the time for direct state court appellate review of the

default judgment had not run at the time of removal. In fact, a motion to set aside

the default judgment was still pending. Therefore, the Rooker-Feldman doctrine

does not apply. Rather, “the weight of authority establishes that a defendant has

the ability to remove a case to federal court where an entry of default or default

judgment has previously been entered in state court.” Slaieh v. Zeineh, 539 F.

Supp. 2d 864, 866 n.2 (S.D. Miss. 2008) (quoting Hawes v. Cart Prod., Inc., 386 F.

Supp. 2d 681, 686 (D.S.C. 2005)); see also Murray v. Ford Motor Co., 770 F.2d 461,

463 (5th Cir. 1985) (affirming the district court’s order entered after removal that

set aside a default judgment). “Once a case is properly removed, the federal court

maintains exclusive jurisdiction and may entertain a motion for relief from . . . a

state court default judgment under Rule 60(b).” De La Pena v. Hill-Rom Co., Inc.,

No. Civ. A. SA-04CA0809-XR, 2004 WL 2538472, at *3 (W.D. Tex. 2004); see also

First Republic Bank Fort Worth v. Norglass, Inc., 958 F.2d 117, 119 (5th Cir. 1992)

(“A state court judgment in a case properly removed to federal court . . . can be

vacated under Federal Rule of Civil Procedure 60(b).”).

      Plaintiff’s argument regarding waiver is likewise unpersuasive. Takeda’s

motion to set aside the default judgment did not seek to adjudicate the merits of the

case. Instead, the motion argued that the entry of the clerk’s default and

subsequent default judgment were invalid because Takeda had never been properly

served with process. Thus, Takeda did not waive its right to remove merely by

filing the motion to set aside the state court default judgment.



                                         –4–
      IT IS THEREFORE ORDERED AND ADJUDGED that the [8] Motion to

Remand filed by Plaintiff Jane Brune is DENIED.

      SO ORDERED AND ADJUDGED this the 26th day of November, 2018.



                                          s/   Louis Guirola, Jr.
                                          LOUIS GUIROLA, JR.
                                          UNITED STATES DISTRICT JUDGE




                                    –5–
